Citation Nr: 0026351	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for disability or syndrome 
manifested by deafness, tinnitus, headaches and 
disequilibrium (syndrome herein).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The appellant served on active duty from September 1968 to 
October 1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision of the Baltimore, Maryland RO, which denied, in 
pertinent part, a claim for service connection for a syndrome 
reported to be manifested by deafness, tinnitus, headaches 
and disequilibrium.  

In December 1996, the Board remanded the appeal for 
additional development of the record.  Upon return from the 
RO, the Board denied the claim as not well-grounded in 
November 1997, a determination which the veteran later 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  By May 1999 Order, the Court granted a 
joint motion for Remand, vacating the November 1997 Board 
decision, and remanding the matter for additional 
proceedings.  In response, the Board again remanded the 
matter in December 1999.  In January 2000 and April 2000, the 
Court- and Board-requested development was substantially 
completed at the RO.  Accordingly, no further development is 
indicated.  


FINDINGS OF FACT

1.  Deafness, tinnitus, headaches and disequilibrium are not 
shown in service, or until many years thereafter; disability 
or syndrome manifested by deafness, tinnitus, headaches and 
disequilibrium is not demonstrated by any competent medical 
evidence of record.  

2.  Right and left ear hearing loss, as well as tinnitus, 
which are first shown many years after service, are not 
demonstrated by any competent medical evidence of record to 
be due to service, or any incident of service, including 
claimed loud noise exposure.  

3.  A plausible claim for service connection for disability 
or syndrome manifested by deafness, tinnitus, headaches and 
disequilibrium is not presented.  


CONCLUSION OF LAW

The veteran's claim for service connection for disability or 
syndrome manifested by deafness, tinnitus, headaches and 
disequilibrium is not well-grounded.  38 U.S.C.A. §§ 5107(a), 
7104 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I.  Factual Background 

Service medical records are silent for complaints of, or 
treatment for, deafness, tinnitus, headaches, or 
disequilibrium, or any diagnosis, disability, or syndrome 
manifested by such symptoms.  Inservice treatment is shown 
for several complaints and disorders, but not one is 
pertinent to the claim on appeal.  The veteran was seen in 
May 1970 for a left ear ache: the impression was upper 
respiratory infection, for which Dimetapp medication was 
recommended.  No further treatment is indicated.  No 
abnormality pertinent to the claim on appeal was noted on 
medical examination for separation from service in September 
1970.  The ears and ear drums were found on separation 
physical examination to be normal, audiometer testing found 
decibel losses of zero or five at all tested frequencies, and 
the veteran described his own health to be "GOOD."  The 
examiner found no defects and diagnoses.  Additionally, the 
veteran reported no history of any treatment for, or 
diagnosis of, deafness, tinnitus, headaches, or 
disequilibrium, or of any disability or syndrome so 
manifested.  He was discharged effective in October 1970.  

Post-service medical records, including VA treatment records 
dated from 1986 to 1997, show treatment for hearing loss, 
tinnitus, headaches, and disequilibrium from January 1992, 
without relation to service.  Prior to January 1992, VA 
hospital and out-patient treatment records show treatment 
primarily for drug and alcohol abuse and related counseling.  
Significantly, VA treatment records of February and March 
1992 show initial treatment for decreased hearing, tinnitus, 
and headaches following a motor vehicle accident (MVA) in 
January 1992.  A February 1992 VA treatment record shows that 
the veteran sought treatment at that time for decreased 
hearing, reporting a 3-week history of tinnitus.  A history 
of exposure to weapons firing was noted at that time as well; 
the tinnitus was reported not to be bothersome, and further 
treatment was not indicated.  Audiometric testing revealed a 
mild to moderate hearing loss in the right ear and a severe 
to profound loss in the left ear.  

A March 17, 1992 VA CT scan report indicates that the MVA had 
included trauma to the cervical and lumbar spine, injuries 
which were causing headaches and decreased sensory loss, and 
cold exposure, with a left ear infection causing decreased 
hearing and labyrinth damage.  Neurologic examination at that 
time revealed mild disequilibrium of gait due to the left ear 
decreased hearing.  This record and another record of the 
same date indicate that the veteran had had a one month 
history of recent, sudden hearing loss, imbalance, headaches 
problems, and an ear infection.  The impression was hearing 
loss and labyrinthine damage.  

The veteran's testimony was obtained at a hearing held before 
the Board in August 1996.  At that time, he testified that he 
first obtained treatment at a VA medical facility for balance 
problems between October 1970 and 1975, and that he was 
treated for headaches in 1975 as well.  He attributed these 
symptoms to his prior military service from 1968 to 1970.  

Five lay statements were received in August and September 
1996, including statements from various family members and 
friends not specifically identified herein, who generally 
claim that the veteran's "problems" started around 1970, 
after his return to civilian life, and that these included 
hearing difficulty and tinnitus.  

In January 1997, the RO requested copies of all hospital or 
out-patient treatment records, dated from 1970 to the 
present, from the VA's Washington, D.C. facility.  In 
response, the VA facility was able to provide only duplicate 
copies of records dated from 1986, with more recent treatment 
records dated to August 1994.  Earlier records were not 
identified or located at the facility.  

Also in January 1997, the veteran was informed of his need to 
submit copies of any private treatment records, and he was 
requested to return an authorization for the release of 
records regarding his alleged treatment at Andrews Air Force 
Base in 1972.  The form was not returned, and no response was 
received from the veteran.  

In January 2000, the RO issued notice to the veteran of the 
sort of evidence needed to well ground his claim.  While no 
specific reply is of record, records were subsequently 
received at the RO, but these records regard disorders not 
pertinent to the instant appeal.  In April 2000, the RO 
issued a SSOC, with notice that the sort of requested 
evidence necessary to well ground his claim had not been 
received.  Notice was given at that time of the reasons and 
bases for the denial of his claim as not well-grounded.  


II.  Analysis

The threshold question, as to the issue of entitlement to 
service connection for disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium is whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Third, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown by medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); See also, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v, Gober, 10 Vet. 
App. 488, 498 (1997).

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  With regard to non-medical matters, and in 
determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  For the reasons discussed 
below, the Board finds that the veteran has not presented a 
well-grounded claim for entitlement to service connection for 
disability or syndrome manifested by deafness, tinnitus, 
headaches and disequilibrium.  

Although present diagnoses of tinnitus, hearing loss, and 
labyrinth drainage are of record, these are shown to be of 
recent onset.  It is the lack of any inservice complaints or 
finding of hearing loss or tinnitus, the lack of any nexus 
between the present findings and service, as well as the 
notation of decreased hearing, headaches and disequilibrium 
secondary to injuries sustained in a January 1992 motor 
vehicle accident which controls the decision in this case 
that the claim is not well-grounded.  Without any medical 
evidence of a nexus between the present findings and the 
veteran's service which ended nearly 30 years ago, no basis 
for a well-grounded claim is of record, and the claim for 
service connection for disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium must be 
denied as not well-grounded.  

The service medical records are negative; the post-service 
treatment evidence shows complaints of headaches, decreased 
hearing acuity, and disequilibrium after sustaining neck and 
back injuries in a motor vehicle accident-which is 
documented to have included some cold exposure and resulting 
labyrinthine damage.  No pertinent treatment is shown prior 
to 1992.  Moreover, while the veteran is shown to have 
reported, in February 1992 in conjunction with treatment for 
his MVA injuries, a history of exposure to weapons while in 
service, the mere notation of the veteran's reported history 
does not constitute nexus evidence so as to well ground his 
claim.  Specifically, while a February 1992 diagnosis of 
tinnitus is of record, at which time a history of exposure to 
weapons firing was noted by the examiner, the examiner did 
not specifically find the tinnitus to be the result of or 
related to such noise exposure.

While the veteran presently has decreased hearing, for recent 
onset of tinnitus and complaints of recent onset of deafness-
-the veteran has clearly not met his initial burden of 
submitting a well-grounded claim for service connection for 
disability or syndrome manifested by deafness, tinnitus, 
headaches and disequilibrium, as enumerated in Caluza, supra.  
The veteran has submitted medical evidence of present 
complaints and diagnoses, with no competent medical nexus 
evidence linking these complaints and diagnoses to service or 
any incident of service, from which he was terminated many 
years ago in 1970: Disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium, due to 
service, is not demonstrated by any objective, medical 
evidence of record.  

A well-grounded claim requires medical evidence of a current 
diagnosis, and a medical nexus between inservice injury or 
disease and the present disability.  The last two prongs of 
the test enumerated in Caluza are not satisfied as there is 
no evidence of inservice incurrence, and there is no medical 
evidence of record establishing a nexus between his prior 
service and any present disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium.  

The Board has reviewed and considered the veteran's sworn 
testimony, as well as the several lay statements of record.  
However, the Court has held that lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The lay statements indicate that the 
veteran was observed to appear to have tinnitus and hearing 
difficulty.  However, these statements clearly cannot be 
accepted as competent evidence of a diagnosis of such 
disorders, nor are these statements competent as to etiology.  
A layman's account, filtered through a layman's 
sensibilities, especially with regard to etiology and 
pathology, is simply too attenuated and inherently unreliable 
to constitute the medical nexus evidence required to render a 
claim well grounded.  See, Dean v. Brown, 8 Vet. App. 449 
(1995).  To the extent that the appellant's testimony and the 
several lay statements are offered for reasons which require 
medical knowledge, or tend to advance an unsupported medical 
conclusion, a well-grounded claim has not been presented.  
See, Grottveit, Supra.; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, the veteran's recent testimony 
and these lay statements are directly contradicted by the 
documented, medical evidence on file which shows no 
complaint, treatment, or diagnosis of any hearing loss, 
tinnitus, headaches, or disequilibrium, until approximately 
22 years after the veteran's discharge from service-and even 
then, only after sustaining traumatic spinal injuries and 
cold exposure in a MVA, with subsequent ear infection.  

The veteran has presented no evidence of any nexus between 
present complaints and diagnoses, and his prior service of 
nearly 30 years ago.  Service medical records do not support 
his assertions and claim.  Similarly, the post-service 
medical evidence does not support his assertions or claim 
either.  As such, the lack of any pertinent inservice 
findings, the lack of post-service diagnosis for 
approximately 22 years, as well as the lack of medical nexus 
evidence, compels the Board's opinion that the claim is not 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the claim, and the claim for service 
connection for disability or syndrome manifested by deafness, 
tinnitus, headaches and disequilibrium, must be denied as 
such.  Boeck v. Brown, 7 Vet. App. 14 (1994).  


ORDER

The veteran has not submitted a well-grounded claim for 
service connection for disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium, and the 
claim is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


